Citation Nr: 0708592	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-03 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1946 to 
December 1947.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

A motion to advance this case on the Board's docket was 
received by the Board in July 2005, and granted in August 
2005, for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2006).

An August 2005 decision of the Board denied entitlement to 
service connection for a back disorder, a bilateral foot 
disorder, and a respiratory disorder.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  The August 2005 Board decision was 
remanded by the Court by way of a Joint Motion in October 
2006.

A letter was sent to the veteran and his representative on 
December 29, 2006, in which he was given 90 days from the 
date of the letter to submit additional argument or evidence 
in support of his appeal prior to the Board's readjudication.  
The veteran responded in early January 2007, noting that he 
had no further evidence to submit with regard to his claims.

The issues of entitlement to service connection for a 
bilateral foot disorder and entitlement to service connection 
for a respiratory disorder are addressed in the Remand 
portion of the decision below, and are remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In November 2003, the National Personnel Records Center 
(NPRC) reported that the veteran's service medical records 
were destroyed in the 1973 fire at that facility.

2.  The record does not contain any assertions by the veteran 
of an inservice back injury.

3.  The first postservice medical evidence of a back disorder 
is in a late November 1982 private treatment record, which 
noted that the veteran injured his back that morning at work; 
an x-ray of the lumbosacral spine taken at that time showed 
no compression or subluxation of the lumbar segments, or 
other evidence of acute bony trauma.

4.  The medical evidence of record does not relate the 
veteran's back disorder to his military service.


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, letters dated in October 
2003 and December 2003 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran's VA medical treatment records and identified 
private medical records have been obtained.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  Efforts conducted by the RO to 
obtain alternate sources of inservice medical information 
resulted in the obtaining of an extract from the Office of 
the Surgeon General of the veteran's service department.  
However, although some Surgeon General's Office records 
(SGOs) were obtained, the bulk of the veteran's service 
medical records are not available, and it is presumed that 
they were destroyed in a fire at the NPRC in 1973.  As such, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been lost.  
See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Although the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, a VA examination 
was not accorded the veteran in this case as none was 
required.  See 38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As noted above, the veteran's service medical records were 
reported destroyed by the NPRC in the 1973 fire at that 
facility, and are not of record.  SGOs obtained through the 
NPRC show that the veteran was seen in sick bay on one day in 
February 1947, one day in March 1947, and two days in 
November 1947, but make no mention of the conditions for 
which the veteran was seen on those occasions.  The Board has 
reviewed correspondence from the veteran and his 
representatives dated in September 2003, June 2005, and 
January 2007, a report of contact dated in April 2004, the 
May 2006 Appellant's Brief, and the August 2006 Joint Remand, 
and there are no assertions as to any back injury sustained 
in service.  Additionally, his VA Form 21-526, Veteran's 
Application for Compensation and Pension, received by the RO 
in September 2003, states that his back disorder began in 
1989.  

The first postservice evidence of a diagnosed back disorder 
is contained in a late November 1982 private treatment 
record, which noted that the veteran injured his back that 
morning at work.  An x-ray of the lumbosacral spine taken at 
that time showed no compression or subluxation of the lumbar 
segments, or other evidence of acute bony trauma.  Private 
treatment records dated in December 1982 show that the 
veteran again injured his back at work when he slipped while 
carrying an 85-pound motor; he was ultimately diagnosed with 
a herniated lumbar disc at L4-L5.  Private treatment records 
from March 1989 show that the veteran had been treated for 
chronic low back pain, but experienced an acute episode for 3 
days following a fall while pulling a piece of pipe from 
overhead at his job.  VA treatment records from 1999 to 2004 
are of record, but show no evidence of a diagnosis of or 
treatment for a back disorder.

In this case, the veteran has not contended that he injured 
his back in service.  Moreover, he has not asserted that 
experienced back symptomatology since service separation 
prior to 1982.  The above evidence shows that the veteran was 
diagnosed with a lumbar spine disorder in the 1980s after a 
post service injury.  VA treatment records do not show 
treatment for this condition in the last 8 years.  There is 
no competent medical evidence of record linking any back 
disorder to service or to any incident of service, which is 
particularly dispositive considering the first medical 
evidence of record of symptomatology or treatment of this 
disorder is dated over 45 years after the veteran's service 
separation.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of the claimed condition).  

Additionally, the Joint Remand directs the Board to address 
the duty to assist with regard to the duty to conduct a VA 
examination when necessary for the development of the claim 
as outlined in 38 C.F.R. § 3.159(c) (4) and as discussed in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, 
the Joint Motion cited McLendon v. Nicholson, 20 Vet. App. 
79, as follows:

The third element to consider when 
assessing the need for a medical 
examination is whether evidence 
"indicates" that a disability . . . 
'may be associated with the claimant's 
service,' 38 U.S.C.A. § 5103A (d) (2) 
(B), or 'with another service-connected 
disability,' 38 C.F.R. § 3.59(c) (4) (i) 
(C).  In contrast to the second element, 
which requires evidence to establish an 
inservice injury, this element requires 
only that the evidence "indicates" 
that there "may" be a nexus between 
the two.'  This is a low threshold.

McLendon, 20 Vet. App. at 83.

In this case, the Board concludes that a VA examination is 
not required with regard to the veteran's claim for service 
connection for a back disorder.  As noted above, the 
correspondence from the veteran and his representatives prior 
to the Board's August 2005 decision makes no assertion that 
the veteran injured his back in service, or experienced back 
symptomatology since his service separation, prior to his 
back injury in 1982.  Although the Joint Remand states that 
the veteran "experienced ongoing low back pain" subsequent 
to service, it proceeds to reference the January 1983 private 
medical records noting treatment for a December 1982 work-
related back injury.  However, nowhere in the entire record, 
to include the Joint Motion and the May 2006 Appellant's 
Brief, does the veteran or his representative assert that 
there was an inservice injury or that prior to his post 
service injury in 1982 he experienced back symptomatology.  
Because the veteran has never asserted an inservice back 
injury, the second element of McLendon, which requires that 
there be evidence establishing that an event, injury, or 
disease occurred in service, has not been met.  McLendon, 20 
Vet. App. at 82.  Even though under 38 U.S.C.A. § 1154 
(2006), the Board would have considered the statements of the 
veteran to be consistent with the circumstances of his 
service, and therefore sufficient proof of inservice injury, 
he has made no such assertions.  For the reasons stated 
above, VA's decision not to obtain a medical opinion with 
regard to the veteran's back disorder was not in error.

As there are no assertions of a back injury in service, and 
no evidence providing the required nexus between military 
service and the claimed condition, service connection for a 
back disorder is not warranted.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  As those two elements required to 
substantiate a claim for service connection have not been 
shown by the evidence of record, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.


REMAND

With regard to the claim for service connection for a 
bilateral foot disorder, in September 2003, the veteran 
asserted that he had been treated for frozen feet in service, 
and had experienced related symptomatology since service 
separation.  Even though the veteran's service medical 
records are not associated with the claims file, as they were 
determined to be destroyed during the 1973 NPRC fire, the 
SGOs of record do show that the veteran was treated in 
February, March, and November 1947 for unspecified 
conditions.  Additionally, the veteran's statements as to the 
symptomatology he experienced during and subsequent to 
service are accepted as consistent with his service, even 
though there are no official records of treatment for the 
condition.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304 (2006).  

Additionally, VA treatment records from April 2004 and July 
2004 show that the veteran has a current diagnosis of 
onychomycosis, a fungal disease of the toenails which was 
found during VA diabetic foot examinations.  Thus, as there 
the veteran has asserted symptomatology in service, and there 
is evidence of a current disorder, the evidence "indicates" 
that there "may" be a nexus between the inservice and 
postservice symptomatology.  As the "low threshold" has 
been met, a VA examination must be conducted to determine 
whether the veteran's current bilateral foot disorder is 
related to his military service.

Similarly, with regard to the claim for service connection 
for a respiratory disorder, the Board notes that although the 
VA Form 21-526, Veteran's Application for Compensation and 
Pension, stated that treatment for his claimed respiratory 
disorder, chronic bronchitis, had only begun in 2001, his 
representative's separate statement, received in September 
2003, asserted that the veteran had experienced continuous 
respiratory disorder symptomatology since service separation.  
Even though the veteran's service medical records are not 
associated with the claims file, as they were determined to 
be destroyed during the 1973 NPRC fire, the SGOs of record do 
show that the veteran was treated in February, March, and 
November 1947 for unspecified conditions.  Additionally, the 
veteran's statements as to the symptomatology he experienced 
during and subsequent to service are accepted as consistent 
with his service, even though there are no official records 
of treatment for the condition.  38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304.  

Additionally, a December 1999 private chest x-ray showed 
features of pulmonary fibrosis, pulmonary emphysema, and old 
granulomatous disease, and private treatment records 
beginning in October 2001 show a diagnosis of and treatment 
for chronic obstructive pulmonary disease.  Thus, as the 
veteran has asserted symptomatology in service, and there is 
evidence of a current disorder, the evidence "indicates" 
that there "may" be a nexus between the inservice and 
postservice symptomatology.  As the "low threshold" has 
been met, a VA examination must be conducted to determine 
whether the veteran's current respiratory disorder is related 
to his military service.

Accordingly, the issues of entitlement to service connection 
for a bilateral foot disorder, and entitlement to service 
connection for a respiratory disorder, are remanded for the 
following actions:

1.  The veteran must be scheduled for VA 
examination(s) to determine the 
existence and etiology of the disorders 
for which he has claimed service 
connection.  All tests deemed 
appropriate by the examiner must be 
conducted.  All pertinent symptomatology 
and findings must be reported in detail.  
The veteran's claims folder and a copy 
of this Remand must be made available 
for review by the examiner in 
conjunction with the examination.

With regard to the veteran's bilateral 
foot disorder, the VA examiner must 
offer an opinion as to whether any 
currently diagnosed foot disorder is 
related to service.  While not excluding 
consideration of other possible 
etiologies, the examiner is requested to 
state if any foot disorder found is the 
result of a cold injury for which the 
veteran reported being treated in 
service.

With regard to the veteran's respiratory 
disorder, the VA examiner must offer an 
opinion as to whether any currently 
diagnosed respiratory disorder is 
related to service.  While not excluding 
consideration of other possible 
etiologies, the examiner is requested to 
state if any respiratory disorder found 
is the result of a the pneumonia for 
which the veteran reported being treated 
in service.

A complete rationale must be provided 
for any opinion expressed.  The report 
prepared should be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not 
report for the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

4.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above is completed, the claims must be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THE VETERAN'S CASE IS ADVANCED ON THE 
DOCKET.  This claim must be afforded expeditious treatment.  
The law requires that all claims remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


